OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the opinion of Justice Sullivan. We note that we do not reach the question whether the variable supplements funds constitute a pension or retirement benefit. That question is unnecessary to the determination of the issues before us: whether plaintiffs’ pension contract rights or their equal protection rights have been impaired. (See also, Matter of Lippman v Board of Educ., 66 NY2d 313.)
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Titone and Hancock, Jr., concur; Judge Alexander taking no part.
Order affirmed, with costs, in a memorandum.